SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 1-15194m COMPANHIA DE BEBIDAS DAS AMÉRICAS-AMBEV (Exact name of registrant as specified in its charter) American Beverage Company-AMBEV (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 4 th Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA DE BEBIDAS DAS AMÉRICAS - AMBEV CNPJ [National Taxpayers Registry] No. 02.808.708/0001-07 NIRE [Corporate Registration Identification Number] 35.300.157.770 A Publicly-Held Company NOTICE TO SHAREHOLDERS We hereby announce to the shareholders of Companhia de Bebidas das Américas - AmBev (Company) that, as indicated in the Minutes of the Board of Directors Meeting held on February 28, 2011, the members of the Companys Board of Directors approved the distribution of dividends to be deducted from the additional dividend reserve set forth in the balance sheet dated of December 31, 2010 and attributed to minimum mandatory dividends for 2010 at R$0.56 per common share and R$0.616 per preferred share without withholding income tax pursuant to applicable law. The aforementioned payments shall be made as from March 22, 2011 without any monetary adjustment, subject to the approval by the Annual General Meeting which shall resolve upon the financial statements related to the fiscal year of 2010. The record date shall be March 3rd, 2011 for BM&FBovespa shareholders and March 8, 2011 for ADR holders. Shares and ADRs shall be traded ex-dividends as from March 4, 2011. SERVICE TO SHAREHOLDERS Shareholders who have already indicated a bank account shall have their credits available at the informed account. Shareholders who have not provided such indication shall receive from Banco Bradesco S.A., as depositary bank, at their stated address, a notice containing information with respect to the payment. Such notice shall be presented at one of Banco Bradescos branches along with the appropriate deposit instructions. Shareholders who hold their shares under a fiduciary custody arrangement shall have their proceeds available according to procedures adopted by the appropriate stock exchange. São Paulo, February 28, 2011. Companhia de Bebidas das Américas  AmBev Nelson José Jamel Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 28, 2011 COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
